DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1 and 7 have been amended; support for claim 1 is found in original claim 6 the amendment to claim 7 was to change a claim dependency based on a cancelled claim.
Claim 6 has been cancelled.
Claims 1-5 and 7-9 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
Regarding claim 1, the limitation “wherein a tab-lead joint portion at which the electrode lead connection tab and the electrode lead are connected together is inserted into the electrode assembly so that the tab-lead joint portion is located inside the electrode assembly” is interpreted to mean that the joint portion is a part of the electrode assembly. The instant specification does not provide any description of the resulting structure of the joint portion within the electrode assembly, only that the tab-lead joint portion is a part of the electrode assembly. The limitation is shown in Figures 14 and 15 of the tab-lead joint portion being inserted within the electrode assembly, but does not define the relationship of the element within the electrode assembly to the tab-lead joint portion.

Claim Objections
The claim objection of the previous office action has been withdrawn.
Claim 1 is objected to because of the following informality:  “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."” See MPEP 714. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160118640) in view of Oh et al. (US 20180026254-hereinafter Oh 2018) and Oh et al. (WO 2016056875, US equivalence US 20170214028 used for citations-hereinafter Oh 2017).

Regarding claim 1, Miyake teaches an electrode assembly having one or more unit cells (Miyake [0024] plurality of electrodes making up a cell), each of the unit cells including:
a pair of electrode plates having different polarities (Miyake- negative electrode 14 and positive electrode 12),

electrode tabs that protrude from the respective electrode plates (Miyake Figure 8A; 12a and 14a tabs; [0198]);
a pair of electrode leads connected to electrode tabs (Miyake Figure 2; [0065-0066] electrode leads 10 connected to positive and negative electrode tab portions 12t and 14t).
Miyake fails to teach of a strengthening tab fixed between the electrode lead connection tab and the electrode tabs.
Oh 2018 discloses an electrode assembly including a plurality of cells wherein the electrode tabs (Oh 2018 - tabs 140) and the electrode leads (Oh 2018 – leads 130) are connected via a tab-lead coupling part (Oh 2018 – tab-lead coupling part 131; Figure 3; [0113]). Oh teaches that the connection of the tabs to the leads by the coupling part improved the energy density by utilizing the dead space in the battery (Oh 2018 [0014]) and also electrically connects the leads and the tabs (Oh 2018 [0120]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date modify Miyake’s tab-lead connection by adding in Oh 2018’s tab-lead coupling part to minimize the dead space and improve the energy density while maintaining the electrical connection between the leads and the tabs.

Additionally, Miyake further teaches wherein a tab-lead joint portion is located inside of the battery enclosure (Miyake Figure 1D, the connection of the tab and lead will be enclosed by the exterior body 11), however, fails to teach wherein the tab-lead joint portion is inserted into the electrode assembly.
Oh 2017 discloses a battery assembly with enhanced space utilization. Oh 2017 teaches wherein the electrode assembly 300 includes the stacking portion 310 including the positive electrode and the 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to move the tab-lead coupling part inside of the electrode assembly such that the battery’s energy density is enhanced. Although the coupler of Oh 2017 is located on the outermost electrode plate, Oh 2017 considers it a part of the electrode assembly and would be located within the bounds of the electrode assembly. Furthermore, a skilled artisan could look from a top perspective of the electrode assembly and see that the coupler is located within the electrode assembly similar to Applicant’s Figure 14 and 15 of the tab-lead joint portion being inserted within the electrode assembly.
Regarding claim 2, modified Miyake teaches all of the claim limitations of claim 1 above. Modified Miyake further teaches wherein the electrode lead is fixed to the strengthening tab (Oh 2018– [0113] tab-lead coupling part 131 is read as the strengthening tab) which is added between the electrode lead connection tab and the electrode lead and connected to the electrode lead connection tab (Oh 2018 – [0113] tab-lead coupling part 131 is located between the electrode leads 130 and the electrode tabs 140).

Regarding claim 3, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches (Miyake Figure 1E) wherein the electrode lead (Miyake lead 10) is bent in a direction toward the outside of the electrode assembly from a direction toward the inside of the electrode assembly (Miyake Figure 1E).

Regarding claim 4, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches wherein an electrode parallel connection tab among the electrode tabs connects electrode plates having the same polarity among multiple stacked electrode plates (Miyake [0201], the bent portion 25 of tab portions are welded together to electrically connect multiple plates together, connection can be made a series or parallel connection based on preferred properties).

Regarding claim 5, modified Miyake teaches all of the claim limitations of claim 4 above. Miyake further teaches wherein a tab-tab joint portion at which the electrode plates having the same polarity are electrically connected in parallel to each other through the electrode parallel connection tab is disposed on a separator (Miyake Figure 9B; separator 13 is on top of the electrodes and is connected with the lead portions) covering an outer surface of the outermost electrode plate places on the uppermost end or the lowermost end of the electrode assembly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160118640) in view of Oh et al. (US 20180026254-hereinafter Oh 2018) and Oh et al. (WO 2016056875, US equivalence US 20170214028 used for citations-hereinafter Oh 2017) as applied to claim 1 above, and further in view of Kozuki (US 7763377).

Regarding claim 7, modified Miyake teaches all of the claim limitations of claim 6 above. Miyake fails to teach wherein the electrode plates include a first electrode plate having electrode lead connection tab and the electrode parallel connection tab on opposing sides and a second electrode plate having only the electrode parallel connection tab on one side and an electrode mixture is coated on the second electrode plate to overlap the electrode lead connection tab of the first electrode plate.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Kozuki into Miyake’s battery cell to move the connection tab to the opposing side of the electrode as well as provide the active material of Kozuki on the electrode plate so to overlap the lead connection tab and the electrode plate such that a current path is created and serves as the connection terminal between the positive electrodes and connection terminal of the negative electrodes.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160118640) in view of Oh et al. (US 20180026254-hereinafter Oh 2018) and Oh et al. (WO 2016056875, US equivalence US 20170214028 used for citations-hereinafter Oh 2017) as applied to claim 1 above, and further in view of Tatsuki (JP 2000173559).

Regarding claim 8, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches of an exterior body 11 (Miyake Figure 1C) for housing the electrode assembly. Miyake 
Tatsuki discloses a bag body with elastic property formed of a corrugated shape for housing a battery. Tatsuki teaches wherein a case including stamping sections are formed surrounding the electrode assembly (Tatsuki Figure 7; the upper and lower stamping sections can be the different plates top and bottom plates 1) such that bending can occur without causing cracks or tears on the surface of the case (Tatsuki [0011]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Miyake’s exterior body case to incorporate the teachings of Tatsuki by forming a corrugated wavelike structure for the case such that the battery will have an ability to bend without breaking.
Stamping is a product by process limitation. The product-by-limitations of claim 8 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 8 as written does not distinguish the product of the instant application from the product of the prior art.  The product of Stamping is a waved or corrugated structure.

Regarding claim 9, modified Miyake teaches all of the claim limitations of claim 8 above. Modified Miyake further teaches wherein the multiple stamping sections are successively formed in a direction parallel to the width of the electrode assembly and the case (Tatsuki Figure 7; corrugated sections are parallel to the width of the case).
Stamping is a product by process limitation. The product-by-limitations of claim 9 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the .


Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
The argument of the lead portion being inserted into the electrode assembly and that the prior art does not disclose this feature is not persuasive. The electrode assembly of Oh 2018 is shaped to include only the electrode assembly (Figure 6). The coupling part would be included within the casing for the electrode assembly. The claim does not specify that the joint portion is between electrode groups or within the positive/negative electrodes, electrolyte or separator. All that is required by the claim is that it is located within a boundary of the electrode assembly. Furthermore, the applicant as described in [0069] and Figures 14 and 15, shows that the tab-lead joint portion is inserted into the electrode assembly but fails to show the orientation within the electrode assembly relating to the tab-lead joint portion with the other elements of the electrode assembly. A skilled artisan could envision that the tab-lead joint portion is located at an outermost or innermost portion of the electrode assembly, such as the outside of the electrode and the electrode assembly casing, similar to Oh 2018 Figures 5/6.
Nevertheless, a new ground of rejection is laid out including a tab-lead coupler that is considered a part of the electrode assembly and thus would be inserted within the bound of the electrode assembly and would read on the amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727